Name: Commission Regulation (EC) NoÃ 422/2005 of 14 March 2005 amending Regulation (EC) NoÃ 94/2002 laying down detailed rules for applying Council Regulation (EC) NoÃ 2826/2000 on information and promotion actions for agricultural products on the internal market
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  production;  European construction
 Date Published: nan

 15.3.2005 EN Official Journal of the European Union L 68/5 COMMISSION REGULATION (EC) No 422/2005 of 14 March 2005 amending Regulation (EC) No 94/2002 laying down detailed rules for applying Council Regulation (EC) No 2826/2000 on information and promotion actions for agricultural products on the internal market THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2826/2000 of 19 December 2000 on information and promotion actions for agricultural products on the internal market (1), and in particular Article 12 thereof, Whereas: (1) Article 3 of Regulation (EC) No 2826/2000 provides the criteria to determine the sectors and products for which information and/or promotion actions may be carried out on the internal market. Those themes and products are listed in Annex I to Commission Regulation (EC) No 94/2002 (2). (2) Article 4 of Regulation (EC) No 2826/2000 requires that every two years the Commission shall draw up a list of the themes and products referred to in Article 3 of that Regulation. (3) Seed oils of Community origin, in particular rapeseed oil, as well as honey and beekeeping products are products where market balance could be improved through information and/or generic promotion measures, in particular by providing adequate and up-to-date information to consumers on the qualities, nutritional value, taste, applicable standards and labelling of those products. Therefore, those products should be included in Annex I to Regulation (EC) No 94/2002. (4) In order to encourage consumption of quality products in the meat sector, it is appropriate to make all quality meats produced according to a Community or a national quality scheme eligible for promotional measures. Therefore, those products should be included in Annex I to Regulation (EC) No 94/2002. (5) For reasons of clarity and simplification, it is appropriate to incorporate the themes in Annex I(a) and the products in Annex I(b) to Regulation (EC) No 94/2002 into one single list which will cover both themes and products and to include, for each product and theme, provisions related to these in the corresponding guidelines for promotion on the internal market in Annex III to that Regulation. (6) Products with a protected designation of origin (PDO), with a protected geographical indication (PGI) or with a traditional specialty guaranteed (TSG) in accordance with Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (3) or Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs (4), and products from organic farming, in accordance with Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (5), are quality products the production and consumption of which are considered a priority in the context of the common agricultural policy. Those products should therefore be included in Annex I to Regulation (EC) No 94/2002, so as to ensure that they can benefit from all promotion and information measures provided for in the internal market promotion regime. (7) It is necessary to draw new guidelines concerning the newly added products in order to achieve the expected results of the promotional measures, and to revise existing guidelines in order to take account of developments in the market situation and in the common agricultural policy, as well as available experience from the evaluation of the most recent promotion and information measures. (8) Regulation (EC) No 94/2002 should therefore be amended accordingly. (9) The next deadline after the adoption of these measures for the submission of applications for Community support for promotional programmes is 31 January. There is limited time for the proposing organisations and Member States to adjust or prepare proposals taking into account the rules of the newly amended Regulation. Therefore it is necessary that this Regulation enters into force after 31 January. (10) The measures provided for in this Regulation are in accordance with the opinion delivered at the meeting of the joint management committee for the promotion of agricultural products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 94/2002 is amended as follows: 1. Annex I is replaced by the text in Annex I to this Regulation. 2. Annex III is replaced by the text in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It is applicable from 1 February 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 328, 23.12.2000, p. 2. Regulation as last amended by Regulation (EC) No 2060/2004 (OJ L 357, 2.12.2004, p. 3). (2) OJ L 17, 19.1.2002, p. 20. Regulation as last amended by Regulation (EC) No 1803/2004 (OJ L 318, 19.10.2004, p. 4). (3) OJ L 208, 24.7.1992, p. 1. Regulation as last amended by Commission Regulation (EC) No 1215/2004 (OJ L 232, 1.7.2004, p. 21). (4) OJ L 208, 24.7.1992, p. 9. Regulation as last amended by Regulation (EC) No 806/2003(OJ L 122, 16.5.2003, p. 1). (5) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 2254/2004 (OJ L 385, 29.12.2004, p. 20). ANNEX I ANNEX I LIST OF PRODUCTS AND THEMES  fresh fruit and vegetables,  processed fruit and vegetables,  fibre flax,  live plants and products of ornamental horticulture,  olive oil and table olives,  seed oils,  milk and milk products,  fresh, chilled or frozen meat, produced in accordance with a Community or a national quality scheme,  labelling of eggs for human consumption,  honey and beekeeping products,  quality wines psr, table wines with a geographical indication,  graphic symbol for the most remote regions as laid down in agricultural legislation,  protected designation/s of origin (PDO), protected geographical indication/s (PGI) or traditional speciality/ies guaranteed (TSG) in accordance with Council Regulations (EEC) No 2081/92 (1) or (EEC) No 2082/92 (2) and products registered under these schemes,  organic farming in accordance with Council Regulation (EEC) No 2092/91 (3) and products registered according to this Regulation. (1) OJ L 208, 24.7.1992, p. 1. (2) OJ L 208, 24.7.1992, p. 9. (3) OJ L 198, 22.7.1991, p. 1. ANNEX II ANNEX III GUIDELINES FOR PROMOTION ON THE INTERNAL MARKET The following guidelines give an orientation for the messages, target groups and channels that should have a central position in the promotion or information programmes for the different product categories. Without prejudice to the priorities presented in Article 6(4) of Regulation (EC) 2826/2000, programme proposals should in general be prepared taking into account the following principles:  when programmes are proposed by more than one Member State they should have coordinated strategies, actions and messages,  programmes should preferably be multiannual and with a sufficient scope to have a significant impact on the targeted markets. Where appropriate, they should be operated on the markets of more than one Member State,  the messages of the programmes should provide objective information about the intrinsic characteristics and/or nutritional value of the products as part of a balanced diet, of their production methods or environmental friendliness,  programmes should have central messages, which are of interest to the consumers, professionals and/or the trade of several Member States. Fresh fruit and vegetables 1. OVERVIEW OF THE SITUATION While the Community production of fruit and vegetables is increasing, their consumption is on the whole static. There is a noticeable lack of interest among consumers under 35, which is even stronger among the school age population. This is not in the interests of a balanced diet. 2. GOALS The aim is to improve the image of the products as being fresh  and natural  and to bring down the average age of consumers, chiefly by encouraging young people to consume the products concerned. 3. MAIN TARGETS  Young households under 35  School-age children, adolescents and their parents  Mass caterers and school canteens  Doctors and nutritionists. 4. MAIN MESSAGES  To promote the five a day  type approach (recommendation to eat at least five servings of fruit or vegetable per day)  The products are natural and fresh  Quality (safety, nutritional value and taste, production methods, environmental protection, link with the products origin)  Enjoyment  Balanced diet  Variety and seasonal nature of the supply of fresh products; information on their tastes and uses  Traceability  Accessibility and ease of preparation: many fresh fruit and vegetables require no cooking. 5. MAIN CHANNELS  Electronic channels (Internet sites presenting available products, with online games for children)  Telephone information line  PR contacts with the media and advertising (e.g. specialised journalists, womens press, youth magazines and papers)  Contacts with doctors and nutritionists  Educational measures targeting children and adolescents by mobilising teachers and school canteen managers  Point-of-sales information actions to consumers  Other channels (leaflets and brochures with information on the products and recipes, childrens games, etc.)  Visual media (cinema, specialised TV channels)  Radio spots  Participation in trade fairs. 6. DURATION OF THE PROGRAMMES 12 to 36 months, giving priority to multiannual programmes that set objectives for each phase. 7. INDICATIVE ANNUAL BUDGET FOR THE SECTOR EUR 4 million. Processed fruit and vegetables 1. OVERVIEW OF THE SITUATION The sector faces increasing competition from several third countries. While demand is gradually increasing, in particular because of the ease of consumption of these products, it is important that the Community industry will be able to benefit of this potential. Therefore support to information and promotion actions is justified. 2. GOALS The image of the product needs to be modernised and made more youthful, giving the information needed to encourage consumption. 3. MAIN TARGETS  Households  Mass caterers and school canteens  Doctors and nutritionists. 4. MAIN MESSAGES  Quality (safety, nutritional value and taste, preparation methods)  Ease of use  Enjoyment  Variety of supply and availability throughout the year  Balanced diet  Traceability. 5. MAIN CHANNELS  Electronic channels (Internet site)  Telephone information line  PR contacts with the media and advertising (e.g. specialised journalists, womens press, culinary and professional press)  Demonstrations at points of sale  Contacts with doctors and nutritionists  Other channels (leaflets and brochures featuring products and recipes)  Visual media  Participation in trade fairs. 6. DURATION OF THE PROGRAMMES 12 to 36 months, giving priority to multiannual programmes that set objectives for each phase. 7. INDICATIVE ANNUAL BUDGET FOR THE SECTOR EUR 2 million Fibre flax 1. OVERVIEW OF THE SITUATION The liberalisation of international trade in textiles and clothing has brought Community flax into sharp competition with flax from outside the Community offered at very attractive prices. It is also in competition with other fibres. At the same time, consumption of textiles is tending to stagnate. 2. GOALS  To develop the image and reputation of Community flax and to capitalise its distinctive qualities  To increase consumption of this product  To inform consumers about the characteristics of new products placed on the market. 3. TARGET GROUPS  Leading professionals in the sector (stylists, designers, makers, editors)  Distributors  Textiles, fashion and interior design education circles (teachers and students)  Opinion leaders  Consumers. 4. MAIN MESSAGES  The quality of the product comes from the conditions in which the raw material is produced, the use of suitable varieties and the know-how brought to bear all along the production chain  Community flax offers a wide range of products (clothing, decoration, household linen) and a wealth of creativity and innovation. 5. MAIN CHANNELS  Electronic channels (Internet sites)  Professional shows and fairs  Information measures targeting users downstream (designers, makers, distributors, editors)  Information at sales points  Relations with the specialist press  Educational information measures in fashion schools, textile engineer courses, etc. 6. DURATION OF PROGRAMMES 12 to 36 months, giving priority to multiannual programmes that set objectives for each phase. 7. INDICATIVE ANNUAL BUDGET FOR THE SECTOR EUR 1 million. Live plants and products of ornamental horticulture 1. OVERVIEW OF THE SITUATION The supply situation of the sector is characterised by increasing competition between products from the Community and products from third countries. The evaluation studies of the promotion campaigns carried out between 1997-2000 suggest that, in order to facilitate the sale of Community production within the European Union, the whole chain from producer to distributor needs to be better organised and rationalised, and consumers should be better informed about the intrinsic qualities and varieties of Community products. 2. GOALS  To increase the consumption of flowers and plants of Community origin  To encourage practices which benefit the environment and increase knowledge about environmentally-friendly methods  To strengthen the partnership between professionals from several Member States, allowing, among other things, most advanced knowledge in the sector to be shared, and to better inform all participants in the production chain. 3. MAIN TARGETS  Producers, nurseries, distributors and other operators of the sector  Students and school children  Opinion multipliers: journalists, teachers  Consumers. 4. MAIN MESSAGES  Information on the quality and varieties of Community products  Environmentally-friendly production methods  Techniques aiming for more durable products  An optimum mix of varieties of plants and flowers  The role of plants and flowers in well-being and quality of life. 5. MAIN CHANNELS  Media contacts  Fairs and exhibitions: stands representing products of several Member States  Training measures for professionals, consumers and students  Actions for sharing knowledge about greater product durability  Consumer information measures through the press, and also through initiatives such as catalogue publishing, gardener's calendars and possibly plant of the month  campaigns  Increased use of electronic media (Internet, CD-ROM, etc.). 6. DURATION OF PROGRAMME 12 to 36 months, giving priority to multiannual programmes presenting a strategy and properly justified objectives for each phase. 7. INDICATIVE ANNUAL BUDGET FOR THE SECTOR EUR 3 million. Olive oil and table olives 1. OVERVIEW OF THE SITUATION While the supply of olive oil and table olives is on the increase the outlets on the internal and international markets are important to safeguard the Community market equilibrium. The situation at the level of domestic demand for these products varies widely between traditional consumer markets and those where they are a relatively new phenomenon. In the traditional consumer  Member States (Spain, Italy, Greece and Portugal), the products concerned are generally well-known and consumption is high. These are mature markets where the prospects for any overall increase in demand are limited, but taking into account their current share of the consumption of olive oil they continue to be of great interest to the sector. In the new consumer  Member States, per capita consumption has progressed but is still substantially lower (in the Community as constituted before 1 May 2004) or marginal (in the majority of the new Member States). Many consumers are not aware of the qualities or of the various uses of olive oil and table olives. This is thus a market with major scope for increasing demand. 2. GOALS  As a priority: to increase consumption in the new consumer  Member States by increasing market penetration and to intensify use by diversifying the use of these products and by providing necessary information.  To consolidate and develop consumption in the traditional consumer  Member States by improving information to consumers about less known aspects and getting young people into the habit of buying the products. 3. TARGET GROUPS  Persons responsible for purchases: in the case of traditional consumer  Member States mainly those between 20 and 40 years of age  Opinion leaders (gastronomes, chefs, restaurants, journalists) and general and specialised press (gastronomy, womens, various styles)  Medical and paramedical press  Distributors (in the new consumer  Member States). 4. MAIN MESSAGES  Gastronomic qualities and organoleptic characteristics of virgin olive oil (flavour, colour, taste) have nuances connected with the varieties, areas, harvests, PDOs/PGIs etc. This diversity offers a wide range of culinary sensations and possibilities  The different categories of olive oil  Olive oil, due to its nutritional qualities, is a major element in a healthy and balanced diet: it succeeds in combining culinary pleasures with the requirements of a balanced and healthy diet  Information on the rules concerning control, certification of quality and of labelling of olive oils  Information on all olive oils and/or table olives registered as PDOs/PGIs throughout the Community  Table olives constitute a healthy and natural product, adapted both for a user-friendly consumption and for the preparation of elaborate dishes  Varietal characteristics of table olives. More specifically in the new consumer  Member States:  Olive oil, and in particular the virgin extra category, is a natural product, resulting from tradition and ancient know-how, which is appropriate for a modern kitchen full of flavours; it can easily be associated, besides the Mediterranean cuisine, with any contemporary cooking  Advice concerning use in cooking. More specifically in the traditional consumer  Member States:  The advantages of purchase of conditioned olive oil (with labelling containing useful information to the consumer)  Modernisation of the product image which has a long history and a major cultural dimension. Without prejudice to Article 2(3), information on the nutritional qualities of olive oil and table olives must be based on generally accepted scientific data and fulfil the requirements laid down in Directive 2000/13/EC concerning the labelling, presentation and advertising of foods and any specific rules that apply made in this connection (1) 5. MAIN CHANNELS  Internet and other electronic means (ex. CD-rom, DVDs)  Promotion at points of sale (tasting, recipes, information)  Press relations and public relations (events, participation in consumer fairs, etc.)  Publicity (or publicity editorials) in the press (general, womens, gastronomy, lifestyle)  Joint actions with the medical and paramedical profession (medical public relations)  Audio visual media (TV and radio)  Participation in trade fairs. 6. DURATION AND SCOPE OF PROGRAMMES 12 to 36 months, giving priority to multiannual programmes, presenting for each phase a strategy and duly justified objectives. Priority will be given to programmes to be implemented in at least two new consumer  Member States. 7. INDICATIVE ANNUAL BUDGET FOR THE SECTOR EUR 4 million. Seed oils In this sector, programmes concentrating on rapeseed oil or presenting the characteristics of different seed oils will be given priority. Indicative annual budget for the seed oil sector: EUR 2 million. A. Rapeseed oil 1. OVERVIEW OF THE SITUATION As a consequence of the new common agricultural policy rapeseed production does not receive any specific support and has to become market oriented. With increased possibilities for production and as an alternative for cereal production, which is characterised by a structural overproduction, promotion of rapeseed oil will contribute to the balance in the arable corps market and the consumption of different vegetable oils in the Community. The Community is for the time being a net exporter of rapeseed oil. During the past decades rape varieties with valuable nutritional characteristics have been developed. This has resulted in improved quality. New products such as cold pressed rapeseed oils with a particular nutty taste have been developed. The nutritional value of rapeseed oil has been subject of world wide research with results confirming the beneficial dietary and physiological characteristics of the product. General practitioners, nutritionists as well as consumers should be informed about these latest research results. 2. GOALS  To improve awareness of the characteristics of rapeseed oil and its recent evolution  To increase consumption by informing consumers, medical and paramedical professions about the use and nutritional value of rapeseed oil. 3. TARGET GROUPS  Households, in particular persons responsible for purchases  Opinion leaders (journalists, chefs, medical and nutritional professions)  Distributors  Medical and paramedical press  Agro-food industry. 4. MAIN MESSAGES  The nutritional value of rapeseed oil makes it an important part of a balanced and healthy diet  The beneficial fatty acids composition of rapeseed oil  Advice for use in cooking  Information on the evolution of the product and its varieties. Without prejudice to Article 2(3), information on the nutritional qualities of rapeseed oil must be based on generally accepted scientific data and fulfil the requirements laid down in Directive 2000/13/EC concerning the labelling, presentation and advertising of foods and any specific rules that apply made in this connection. 5. MAIN CHANNELS  Promotion at points of sale (tasting, recipes, information)  Publicity (or publicity editorials) in the general, culinary, women's and lifestyle press  Public relations (events, participation in food fairs)  Joint actions taken with the medical and paramedical profession  Joint actions with restaurants, the catering business and chefs  The Internet 6. DURATION OF PROGRAMMES 12 to 36 months. B. Sunflower oil Programmes for sunflower oil will be given priority only if and when justified by market conditions. 1. OVERVIEW OF THE SITUATION Over two million hectares in the Community are cultivated with sunflower, and production of sunflower seeds exceeds 3,5 million tonnes per year. Sunflower oil consumed in Community has mainly been produced from seeds grown in the Community. However, the decline in crushing will reduce the EU sunflower oil production during marketing year 2004/2005. As world prices are on the increase and shortages of supply are possible, priority is not given to programmes concentrating on sunflower oil alone. It can, nevertheless, be presented as part of programmes introducing different seed oils of Community origin. Sunflower oil as a product has particular advantages for certain uses such as frying. It is also high in unsaturated fats and rich in vitamin E. The purpose of these campaigns is to inform consumers and traders/distributors on the different uses, types and characteristics of sunflower oil as well as of the Community legislation concerning its quality. The campaigns should be designed in the spirit of giving objective information. 2. GOALS To inform consumers and the trade operators on the following:  different uses of sunflower oil, its characteristics and nutritional value,  legislation and standards governing quality, rules on labelling. 3. TARGET GROUPS  Households, in particular persons responsible for purchases  Opinion leaders (journalists, chefs, medical and nutritional professions)  Distributors  Agro-food industry. 4. MAIN MESSAGES The main messages of the programmes should provide information on the following:  advantages from the appropriate use of sunflower oil. For example, sunflower oil produced from oil type sunflower seeds has a high vitamin E content compared to other vegetable oils. Sunflower oil is well known for its light taste and frying performance,  legislation and standards governing the quality of sunflower oil,  fatty acids composition and nutritional value of sunflower oil,  results of scientific research and technical development of sunflower oil and other vegetable oils. Without prejudice to Article 2(3), information on the nutritional qualities of sunflower oil must be based on generally accepted scientific data and fulfil the requirements laid down in Directive 2000/13/EC concerning the labelling, presentation and advertising of foods and any specific rules that apply made in this connection. 5. MAIN CHANNELS  Distribution of information materials in points of sale (POS and to the trade)  Publicity (or publicity editorials) in the general, culinary, professional press  Public relations (events, participation in food fairs)  The Internet. 6. DURATION OF PROGRAMMES 12 to 36 months. Milk and milk products 1. OVERVIEW OF THE SITUATION There has been a drop in the consumption of liquid milk, particularly in the major consumer countries, mainly due to the competition from soft drinks targeted at young people. Various milk substitutes are gradually replacing the consumption of liquid milk. By contrast, there is an overall increase in the consumption of milk products expressed in milk equivalent. 2. GOALS  To increase liquid milk consumption in markets where potential for growth exists and to maintain consumption levels in saturated markets  To increase the consumption of dairy products in general.  To encourage consumption by young people as future adult consumers. 3. MAIN TARGETS Consumers in general focusing in particular on:  Children and adolescents, especially girls aged 8 to 13  Women of different age groups  Elderly people. 4. MAIN MESSAGES  Milk and milk products are healthy and natural, suited to modern living and enjoyable to consumer  Milk and milk products have specific nutritional value beneficial in particular for certain age groups  Messages must be positive and take account of the specific nature of consumption on the different markets  There is a large variety of milk products suitable for different consumers in different consumption situations  Lower fat choices of milk and milk products are available and may be more appropriate for certain consumers  The continuity of the main messages must be ensured during the entire programme in order to convince consumers of the benefits from regular consumption of milk and milk products. Without prejudice to Article 2(3), information on the nutritional qualities of milk and milk products must be based on generally accepted scientific data and fulfil the requirements laid down in Directive 2000/13/EC concerning the labelling, presentation and advertising of foods and any specific rules that apply made in this connection. 5. MAIN CHANNELS  Electronic channels  Telephone information line  Contacts with the media and advertising (e.g. specialised journals, women's press, the youth press)  Contacts with doctors and nutritionists  Contacts with teachers and schools  Other channels (leaflets and brochures, children's games, etc.  Demonstrations at points of sale  Visual media (cinema, specialised TV channels)  Radio spots  Participation in exhibitions and fairs. 6. DURATION AND SCOPE OF THE PROGRAMMES 12 to 36 months, giving priority to multiannual programmes that set targets for each phase. 7. INDICATIVE ANNUAL BUDGET FOR THE SECTOR EUR 4 million. Fresh, chilled or frozen meat, produced in accordance with a community or a national quality scheme 1. OVERVIEW OF THE SITUATION The health problems which affected many of the principal animal products have reinforced the need for strengthening consumers confidence in Community meat products. This involves the necessity of providing objective information on Community and national quality systems and controls that they require in addition to the general legislation on controls and food safety. These rules and controls form an additional guarantee by providing product specifications and additional control structures. 2. GOALS  These information campaigns are limited to products produced under the regimes of European quality systems (PDO/PGI/TSG and Organic Farming) and under quality schemes recognised by the Member States and fulfilling the criteria defined in Article 24b of Regulation 1257/1999. Information campaigns funded under this Regulation should not also be funded under Regulation 1257/1999.  Their aim is to ensure objective and exhaustive information on the rules of Community and national quality schemes for meat products. They should inform consumers, opinion leaders and distributors of the product specifications and effective controls implied by these quality systems. 3. MAIN TARGETS  Consumers and their associations  Persons responsible for the household purchases  Institutions (restaurants, hospitals, schools etc.)  Distributors and their associations  Press and opinion leaders. 4. MAIN MESSAGES  Quality regimes guarantee a specific production method and controls which are stricter than those required by legislation  Quality meat products have specific characteristics or a quality which is superior to usual commercial norms  Community and national quality regimes are transparent and ensure a complete traceability of products  The labelling of meats allows the consumer to identify quality products, their origin and their characteristics. 5. MAIN CHANNELS  Internet  Public relations with the media and advertising (scientific and specialised press, feminine and culinary journals)  Contacts with consumer associations  Audiovisual media  Written documentation (brochures, leaflets, etc.)  Information at points of sale. 6. DURATION AND SCOPE OF THE PROGRAMMES The programmes should have at least national coverage or cover several Member States 12 to 36 months, giving priority to multiannual programmes that set justified targets for each phase. 7. INDICATIVE ANNUAL BUDGET FOR THE SECTOR EUR 4 million. Labelling of eggs for human consumption 1. OVERVIEW OF THE SITUATION From 1 January 2004, a code identifying the producer and the system employed to rear the laying hens, shall be stamped on the shell of all eggs intended for human consumption. This code shall be composed of a number identifying the farming method (0=organic, 1=free range, 2=barn, 3=cage), the ISO code of the Member State where the production centre is situated and a number allocated to the production centre by the relevant authority. 2. GOALS  To inform the consumer of the new standards for marking eggs and fully explain the meaning of the code printed on eggs  To provide information on egg-production systems by means of the code printed on eggs  To provide information about existing traceability systems. 3. TARGET GROUPS  Consumers and distributors  Opinion leaders. 4. MAIN MESSAGES  To publicise and explain the new code printed on eggs in compliance with Directive 2002/4/EC (2), and the characteristics of the different categories of eggs to which this code refers.  The messages should not express preferences of one production method over another and not include claims concerning the nutritional value and health impacts of the consumption of eggs. There should be no discrimination between eggs originating from different MS. 5. MAIN CHANNELS  Electronic channel (website, etc.)  Printed material (brochures, leaflets, etc.)  Information at sales points  Advertising in the press and in food magazines, women's magazines, etc.  Relations with the media. 6. DURATION OF THE PROGRAMME 12 to 24 months. 7. INDICATIVE ANNUAL BUDGET FOR THE SECTOR EUR 2 million. Honey and beekeeping products 1. OVERVIEW OF THE SITUATION The sector of Community quality honey and beekeeping products which receives very little Community support, faces increasing global competition. The fact that production costs are high in Community makes the situation even more difficult. Since 2001 the sector is subject to Directive No (EC) 2001/110 relating to honey (3), making obligatory labelling which links quality and origin. Supported programmes must concentrate on Community honeys and beekeeping products with complementary indication concerning the regional, territorial or topographical origin, or quality labels certified either by the Community (PDO, PGI, TSG or organic) or by a Member State. 2. OBJECTIVES  Inform the consumers on the diversity, on the organoleptic qualities and the conditions of production of the Community bee-keeping products  Inform consumers of the qualities of non filtered and non pasteurised community honeys  Help consumers understand the labelling of Community honey and encourage producers to develop the clarity of their labels  Orient consumption of honey towards quality products by drawing attention to their traceability. 3. PRINCIPAL TARGETS  Consumers with particular focus on those between 20 to 40 years  Elderly people and children  Opinion leaders. 4. PRINCIPAL MESSAGES  Information on the Community legislation on safety, hygiene in production, on certification of quality and on labelling  Honey is a natural product based on tradition and established know-how, which has various uses in a modern kitchen  The great diversity of honeys of different geographical and botanical origins and/or of different seasons  Advice on use and nutritional value  Safeguarding pollination is essential to the maintenance of biodiversity. 5. PRINCIPAL INSTRUMENTS  Advertisements in general in specialised press (gastronomy  life style)  Internet, cinema and other audiovisual media (TV, radio)  Point of sales  Participation in exhibitions and in fairs  Public relations for the general public, organisation of events for actions in restaurants and for the catering business  Information in schools (instructions for teachers and to hotel and restaurant school students). 6. DURATION AND SCOPE OF PROGRAMME From 12 to 36 months with a preference for programmes which present, for each phase, a strategy and duly justified objectives. 7. INDICATIVE ANNUAL BUDGET FOR THE SECTOR EUR 1 million. Quality wines PSR, table wines with a geographical indication 1. OVERVIEW OF THE SITUATION Wine production is ample but consumption is static or even in decline for certain types of wine, while supply from third countries is on the increase. 2. GOALS  To increase the consumption of Community wines  To inform consumers about the variety, quality and production conditions of Community wines and the results of scientific studies. 3. MAIN TARGETS  Distributors  Consumers, excluding young people and adolescents referred to the Council Recommendation 2001/458/EC of 5 June 2001 (4)  Opinion leaders: journalists, gastronomic experts  Educational institutes of the hotel and restaurant sector. 4. MAIN MESSAGES  Community legislation strictly regulates production, quality indications, labelling and marketing, so guaranteeing for consumers the quality and traceability of the wine on offer  The attraction of being able to choose from a very wide selection of Community wines of different origins  Information on Community wine cultivation and its links with regional and local conditions, cultures and tastes. 5. MAIN CHANNELS Information and public relations measures:  training for distributors and caterers,  contacts with the specialised press,  other channels (Internet site, leaflets and brochures) to guide consumers in their choice and to develop ideas for consumption at family events and festive occasions,  fairs and exhibitions: stands grouping together products from several Member States. 6. DURATION OF THE PROGRAMMES 12 to 36 months, giving priority to multiannual programmes that set objectives for each phase. 7. INDICATIVE ANNUAL BUDGET FOR THE SECTOR EUR 3 million. Products with a protected designation of origin (PDO), a protected geographical indication (PGI) or traditional speciality guaranteed (TSG) 1. OVERVIEW OF THE SITUATION The Community system for protecting product names provided for in Regulations (EEC) No 2081/92 and (EEC) No 2082/92 are a priority in the implementation of the quality chapter of the common agricultural policy. It is therefore necessary to continue previous efforts to run campaigns by which the denominations and the products bearing the protected names are made known to all potential actors in the chain of production, preparation, marketing and consumption of these products. 2. GOALS Promotion and information campaigns should not focus on one or only a very limited number of product names, but rather on groups of names either of certain product categories or of products produced in one or several regions in one or several Member States. The objectives of these campaigns should be to:  provide comprehensive information on the content, the functioning and the Community nature of the regimes and, in particular, of their effects on the commercial value of the products with protected names which after registration benefit from the protection granted by these regimes,  enhance the knowledge of consumers, distributors and food professionals of the Community logos for PDO/PGI and TSG products,  encourage producer/processor groups not yet taking part in these regimes to use the system by registering the names of products which satisfy the basic requirements for obtaining registration,  encourage producers/processors of the regions concerned but not yet taking part in the regimes, to participate in the production of the products bearing the registered names by conforming to the approved specifications and inspection requirements laid down for the various protected names,  stimulate demand for the products concerned by informing consumers and distributors of the existence, significance and benefits of the regimes, as well as by informing them on the logos, the conditions under which designations are awarded, the relevant checks and controls, the traceability system. 3. MAIN TARGETS  Producers and processors  Distributors (supermarkets, wholesalers, retailers, caterers, canteens, restaurants)  Consumers and associations thereof  Opinion multipliers. 4. MAIN MESSAGES  The products bearing the protected names have specific characteristics associated with their geographical origin; in the case of products with a PDO, the quality or characteristics of the products are essentially or exclusively linked to the particular geographical environment (with its inherent natural and human factors); in the case of products with a PGI, the products possess a specific quality or reputation which can be attributed to the geographical origin and the geographical link must occur in at least one of the stages of production, processing or preparation  The products with a TSG have specific characteristics associated with their particular traditional methods of production or with the use of traditional raw materials  The Community logos for PDO, PGI and TSG are the symbols that are understood throughout the Community as products meeting specific conditions of production linked to their geographical origin or to their tradition and being subject to control  Other quality aspects (safety, nutritional value, taste, traceability) of the products concerned  The presentation of some PDO, PGI or TSG products as examples for the potential of successful commercial enhancement of products whose names are registered under the protection regimes  These protection regimes support Communitys cultural heritage and support the diversity of agricultural production as well as the maintenance of the countryside. 5. MAIN CHANNELS  Electronic (Internet sites)  PR contacts with the media (specialised, womens and culinary press)  Contacts with consumer associations  Point of sale information and demonstrations  Audiovisual media (inter alia, focussed TV spots)  Written documents (leaflets, brochures, etc.)  Participation at trade fairs and shows  Information and training seminars/actions on the functioning of the Community regimes for PDOs, PGIs and TSGs. 6. DURATION OF THE PROGRAMMES 12 to 36 months. Priority will be given to multiannual programmes with clearly defined objectives and strategy for each phase. 7. INDICATIVE ANNUAL BUDGET FOR THE SECTOR EUR 3 million. Information on the graphic symbol for the most remote regions 1. OVERVIEW OF THE SITUATION This guideline refers to the most remote regions of the Community as defined in Article 299(2) of the Treaty. The outside evaluation study shows that the Communitys 1998/1999 information campaign on the graphic symbol (logo) for the most remote regions was received with a great deal of interest on the part of those operating in that sector. As a result, some producers and processors sought approval for their quality products, so that they could use the logo. In view of the short run of this first campaign, it is appropriate to continue improving the various target-groups awareness of the logo by continuing the measures to inform them about its meaning and benefits. 2. GOALS  To publicise the existence, meaning and benefits of the logo  To encourage producers and processors in the regions concerned to use the logo  To improve awareness of the logo among distributors and consumers. 3. MAIN TARGETS  Local producers and processors  Distributors and consumers  Opinion multipliers. 4. MAIN MESSAGES  The product is typical and natural  It originates in a Community region  Quality (safety, nutritional value and taste, production method, link with origin)  The products exotic nature  Variety of the supply, including out of season  Traceability. 5. MAIN CHANNELS  Electronic channels (Internet site, etc.)  Telephone information line  PR contacts with the media (e.g. specialised journalists, womens press, culinary press)  Demonstrations at points of sale, fairs and shows, etc.  Contacts with doctors and nutritionists  Other channels (leaflets, brochures, recipes, etc.)  Audiovisual media  Publicity in the specialised and local press. 6. DURATION OF THE PROGRAMMES 12 to 36 months. 7. INDICATIVE ANNUAL BUDGET FOR THE SECTOR EUR 1 million. Products from organic farming 1. OVERVIEW OF THE SITUATION The consumption of products from organic farming is particularly popular among urban populations, but the market share of these products is still fairly limited. The level of awareness among consumers and other interested groups about the characteristics of the organic farming production method is increasing but is still fairly low. In the Community Action Plan for Organic Food and Farming, promotion and information actions are considered as a key instrument to further develop the demand for organic food. 2. GOALS Promotion and information campaigns should not focus on one or a few selected products, but rather on groups of products or on the organic farming regime as applied in one or more regions in one or more Member State. The objectives of these campaigns should be to:  encourage the consumption of organic food,  enhance the knowledge of consumers of the labelling including the Community logo for organic products,  provide comprehensive information and broaden awareness on the benefits of organic farming in particular with regard to environment protection, animal welfare, maintenance of the countryside and the development of rural areas,  provide comprehensive information on the content and the functioning of the Community regime on organic farming,  encourage individual producers, processors and producer/processor/retailer groups not yet taking part in organic farming to convert to this production method; encourage retailers, retailer groups and restaurants to sell organic products. 3. MAIN TARGETS  Consumers in general, consumer associations and specific subgroups of consumers  Opinion multipliers  Distributors (supermarkets, wholesalers, specialised retailers, caterers, canteens, restaurants), food processors  Teachers and schools. 4. MAIN MESSAGES.  Organic products are natural, suited to modern daily living and a pleasure to consume; they result from production methods that particularly respect the environment and animal welfare; organic farming supports the diversity of agricultural production as well as the maintenance of the countryside  The products are subject to stringent production and inspection rules, including full traceability to ensure that products originate from farms under an organic inspection system  Use of the words organic , ecological  and biological  and their equivalent in other languages with respect to food products is protected by law  The Community logo is the symbol for organic products which is understood throughout the Community and which indicates that the products meet strict Community production criteria and have undergone stringent checks. Information on the Community logo may be supplemented with information on the logos introduced in the Member States  Other quality aspects (safety, nutritional value, taste) of the products concerned can be underlined. 5. MAIN CHANNELS  Electronic (Internet sites)  Telephone information lines  PR contacts with the media (specialised journalists, womens press, culinary press, food industry press)  Contacts with consumer associations  Point-of-sale information  Actions in schools  Audiovisual media (inter alia, focussed TV spots)  Written documents (leaflets, brochures, etc.)  Participation at trade fairs and shows  Information and training seminars/actions on the functioning of the Community regime for organic food and farming. 6. DURATION OF THE PROGRAMMES 12 to 36 months. Priority will be given to multiannual programmes with clearly defined objectives and strategy for each phase. 7. INDICATIVE ANNUAL BUDGET FOR THE SECTOR EUR 3 million. (1) JO L 109 du 6.5.2000, p. 29. (2) OJ L 30, 31.1.2002, p. 44. (3) OJ L 10, 12.1.2002, p. 47. (4) OJ L 161, 16.6.2001, p. 38.